IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,454




EX PARTE SAMUEL JONES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-2006-2128-E IN THE 367TH DISTRICT COURT
FROM DENTON COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to life imprisonment. 
            Applicant contends that his counsel rendered ineffective assistance because he failed to
timely file a notice of appeal. 
            Trial counsel submitted an affidavit stating that he knew of Applicant’s desire to appeal and
did not take steps to assure that his appellate rights were preserved.  Ex parte Axel, 757 S.W.2d 369 
(Tex. Crim. App. 1988).  We find, therefore, that Applicant is entitled to the opportunity to file an
out-of-time appeal of the judgment of conviction in Cause No. F-2006-2128-E from the 367th
Judicial District Court of Denton County.  Applicant is ordered returned to that time at which he may
give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful
appeal.  All time limits shall be calculated as if the sentence had been imposed on the date on which
the mandate of this Court issues.  We hold that, should Applicant desire to prosecute an appeal, he
must take affirmative steps to file a written notice of appeal in the trial court within 30 days after the
mandate of this Court issues.
 
Delivered: November 17, 2010
Do Not Publish